DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,807,109 to Tzidon et al. (Tzidon).
As to claim 1, Tzidon discloses a radar target simulator for simulating a radar target, the radar target simulator comprising: 
a display and an input via which a user of the radar target simulator is enabled to define a target to be simulated (Fig. 4; Col. 5, lines 44-52, user interface displays, 24, 28, 30), and 
a processing circuit that is connected with the display and the input in a signal transmitting manner (Fig. 4; Col. 5, lines 44-52, main simulation system, 70), the display and the processing circuit together providing a graphical user interface for the user of the radar target simulator (Fig. 4; Col. 5, lines 44-52, Output from the main simulation system 70 is transmitted over a plurality of channels 74 in alphanumeric form to the audio and visual user interface displays 24, 28, 30), the graphical user interface providing a two-dimensional representation of an at least two-dimensional space (Fig. 2, 3; Col. 4, lines 52-59, exemplary radar display 24), 
wherein the processing circuit is configured to: 
receive at least one input signal from the input based on an input of the user (Fig. 4; Col. 5, lines 44-52, hardware inputs, 16, 17, and 32), the input of the user being associated with input coordinates in the two-dimensional representation  (Fig. 2, 3; Col. 4, line 52 – Col. 5, line 43, Operational selectable buttons 24A-24T, Input data entered through the operational selectable buttons 24A-24T is transmitted back to the main processor 20); and 
process the at least one input signal, thereby generating a symbol of the target defined (Fig. 2, 3; Col. 4, line 52 – Col. 5, line 43, Operational selectable buttons 24A-24T cause different functionalities to be displayed on the display), 
wherein the display illustrates the symbol generated in the two-dimensional representation provided by the graphical user interface (Fig. 2, 3; Col. 4, line 52 – Col. 5, line 43, display, 24).

As to claim 2, Tzidon discloses the radar target simulator according to Claim 1, wherein the symbol of the target to be simulated in the graphical user interface provides a graphical feedback to the user concerning the definition of the target to be simulated (Fig. 2, 3; Col. 4, line 52 – Col. 5, line 43, Operational selectable buttons 24A-24T cause different functionalities to be displayed on the display).

As to claim 3, Tzidon discloses the radar target simulator according to Claim 1, wherein the graphical user interface together with the processing module ensures that the user of the radar target simulator is enabled to generate the target to be simulated in a graphical manner (Fig. 4; Col. 5, lines 44-52, Output from the main simulation system 70 is transmitted over a plurality of channels 74 in alphanumeric form to the audio and visual user interface displays 24, 28, 30).

As to claim 4, Tzidon discloses the radar target simulator according to Claim 1, wherein the input enables to adjust at least one property of the target to be simulated (Fig. 2, 3; Col. 4, line 52 – Col. 5, line 43, Operational selectable buttons 24A-24T cause different functionalities to be displayed on the display).

As to claim 5, Tzidon discloses the radar target simulator according to Claim 1, wherein the input enables to adjust at least one property of the target to be simulated during a simulation (Fig. 2, 3; Col. 4, line 52 – Col. 5, line 43, Operational selectable buttons 24A-24T cause different functionalities to be displayed on the display) or a measurement.

As to claim 6, Tzidon discloses the radar target simulator according to Claim 1, wherein at least one property of the target to be simulated is defined by coordinates of the symbol within the two-dimensional representation (Fig. 2, 3; Col. 4, line 52 – Col. 5, line 43, Operational selectable buttons 24A-24T cause different functionalities to be displayed on the display).

As to claim 7, Tzidon discloses the radar target simulator according to Claim 1, wherein at least one property of the target to be simulated is one of the following: radar cross section of the target, target enabling, target disabling, track target, distance or range, velocity or Doppler, azimuth, and elevation (Fig. 2, 3; Col. 4, line 52 – Col. 5, line 43, Operational selectable buttons 24A-24T cause different functionalities to be displayed on the display).

As to claim 8, Tzidon discloses the radar target simulator according to Claim 7, wherein the distance or range, velocity or Doppler, azimuth, or elevation of the target to be simulated is set by the position of the symbol of the target to be simulated in the two-dimensional representation (Fig. 2, 3; Col. 4, line 52 – Col. 5, line 43, Operational selectable buttons 24A-24T cause different functionalities to be displayed on the display).

As to claim 9, Tzidon discloses the radar target simulator according to Claim 1, wherein the at least two- dimensional space is associated with two of the following dimensions: distance or range, velocity or Doppler, azimuth, and elevation (Fig. 2, 3; Col. 4, line 52 – Col. 5, line 43, Operational selectable buttons 24A-24T cause different functionalities to be displayed on the display).

As to claim 11, Tzidon discloses the radar target simulator according to Claim 1, wherein the processing circuit is configured to generate parameters that define the target to be simulated (Fig. 4; Col. 5, lines 44-52, Output from the main simulation system 70 is transmitted over a plurality of channels 74 in alphanumeric form to the audio and visual user interface displays 24, 28, 30).


As to claim 16, Tzidon discloses the radar target simulator according to Claim 1, wherein the input comprises a pointing device (Fig. 2, 3; Col. 4, line 52 – Col. 5, line 43, Operational selectable buttons 24A-24T).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10, 12-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzidon in view of U.S. Publication No. 2009/0322695 to Cho et al. (Cho).
As to claim 10, Tzidon discloses the radar target simulator according to Claim 1, but does not expressly disclose wherein a movement of the target to be simulated is set by moving the symbol of the target to be simulated within the two-dimensional representation, thereby generating a track representing the movement.
Cho teaches wherein a movement of the target to be simulated is set by moving the symbol of the target to be simulated within the two-dimensional representation, thereby generating a track representing the movement (Fig. 15, 16; Para. 0123-0124, 0128, 0133, controller 180 may apply an afterimage effect to the cursor so that a trail 233 of afterimages can be left behind the cursor as the cursor moves).
It would have been obvious to one of ordinary skill in the art to modify the radar target simulator of Tzidon to include the cursor trail of Cho because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the radar target simulator of Tzidon as modified by the cursor trail of Cho can yield a predictable result of allowing the user to visibly identify the cursor movement.  Thus, a person of ordinary skill would have appreciated including in the radar target simulator of Tzidon the ability to use the cursor trail of Cho since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 12, Tzidon discloses the radar target simulator according to Claim 1, but does not expressly disclose wherein the graphical user interface is a bidirectional graphical user interface as the graphical user interface simultaneously provides an input interface and an output interface.
Cho teaches wherein the graphical user interface is a bidirectional graphical user interface as the graphical user interface simultaneously provides an input interface and an output interface (Fig. 1; Para. 0038, display module 151 and the user input unit 130 form a layer structure together and are thus implemented as a touch screen, the display module 151 may be used as both an output device and an input device).
It would have been obvious to one of ordinary skill in the art to modify the radar target simulator of Tzidon to include the touch display of Cho because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the radar target simulator of Tzidon as modified by the touch display of Cho can yield a predictable result of allowing the user to increase usability while the device remains an easily portable size.  Thus, a person of ordinary skill would have appreciated including in the radar target simulator of Tzidon the ability to use the touch display of Cho since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 13, Tzidon discloses the radar target simulator according to Claim 1, but does not expressly disclose wherein the input is integrated within the display.
Cho teaches wherein the input is integrated within the display (Fig. 1; Para. 0038, display module 151 and the user input unit 130 form a layer structure together and are thus implemented as a touch screen, the display module 151 may be used as both an output device and an input device).
It would have been obvious to one of ordinary skill in the art to modify the radar target simulator of Tzidon to include the touch display of Cho because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the radar target simulator of Tzidon as modified by the touch display of Cho can yield a predictable result of allowing the user to increase usability while the device remains an easily portable size.  Thus, a person of ordinary skill would have appreciated including in the radar target simulator of Tzidon the ability to use the touch display of Cho since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 14, Tzidon discloses the radar target simulator according to Claim 1, but does not expressly disclose wherein the display comprises a touch-sensitive display.
Cho teaches wherein the display comprises a touch-sensitive display (Fig. 1; Para. 0038, display module 151 and the user input unit 130 form a layer structure together and are thus implemented as a touch screen, the display module 151 may be used as both an output device and an input device).
It would have been obvious to one of ordinary skill in the art to modify the radar target simulator of Tzidon to include the touch display of Cho because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the radar target simulator of Tzidon as modified by the touch display of Cho can yield a predictable result of allowing the user to increase usability while the device remains an easily portable size.  Thus, a person of ordinary skill would have appreciated including in the radar target simulator of Tzidon the ability to use the touch display of Cho since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 15, Tzidon discloses the radar target simulator according to Claim 14, but does not expressly disclose wherein the touch-sensitive display provides the input such that the user touches a location on the touch-sensitive display, the location touched being sensed by the touch-sensitive display, thereby generating the at least one input signal that is received by the processing circuit which processes the at least one input signal, thereby generating the symbol of the target defined which is illustrated in the graphical user interface.
Cho teaches wherein the touch-sensitive display provides the input such that the user touches a location on the touch-sensitive display (Fig. 15, 16; Para. 0123-0124, 0128, 0133, responding to a touch), the location touched being sensed by the touch-sensitive display (Fig. 15, 16; Para. 0123-0124, 0128, 0133), thereby generating the at least one input signal that is received by the processing circuit which processes the at least one input signal, thereby generating the symbol of the target defined which is illustrated in the graphical user interface (Fig. 15, 16; Para. 0123-0124, 0128, 0133, controller 180 may apply an afterimage effect to the cursor so that a trail 233 of afterimages can be left behind the cursor as the cursor moves). 
It would have been obvious to one of ordinary skill in the art to modify the radar target simulator of Tzidon to include the touch display of Cho because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the radar target simulator of Tzidon as modified by the touch display of Cho can yield a predictable result of allowing the user to increase usability while the device remains an easily portable size.  Thus, a person of ordinary skill would have appreciated including in the radar target simulator of Tzidon the ability to use the touch display of Cho since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 17, Tzidon discloses the radar target simulator according to Claim 1, wherein the pointing device is separately formed (Fig. 2, 3; Col. 4, line 52 – Col. 5, line 43, Operational selectable buttons 24A-24T), but does not expressly disclose a movement of the pointing device being tracked by the processing circuit that generates a pointer or cursor illustrated in the two-dimensional representation.
Cho teaches a movement of the pointing device being tracked by the processing circuit that generates a pointer or cursor illustrated in the two-dimensional representation (Fig. 15, 16; Para. 0123-0124, 0128, 0133, controller 180 may apply an afterimage effect to the cursor so that a trail 233 of afterimages can be left behind the cursor as the cursor moves).
It would have been obvious to one of ordinary skill in the art to modify the radar target simulator of Tzidon to include the cursor trail of Cho because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the radar target simulator of Tzidon as modified by the cursor trail of Cho can yield a predictable result of allowing the user to visibly identify the cursor movement.  Thus, a person of ordinary skill would have appreciated including in the radar target simulator of Tzidon the ability to use the cursor trail of Cho since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 18, Tzidon discloses the radar target simulator according to Claim 1, but does not expressly disclose wherein the radar target simulator is a hand-held device.
Cho teaches wherein the radar target simulator is a hand-held device (Fig. 1; Para. 0033-0034, mobile terminal, 100).
It would have been obvious to one of ordinary skill in the art to modify the radar target simulator of Tzidon to include the touch display of Cho because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the radar target simulator of Tzidon as modified by the touch display of Cho can yield a predictable result of allowing the user to increase usability while the device remains an easily portable size.  Thus, a person of ordinary skill would have appreciated including in the radar target simulator of Tzidon the ability to use the touch display of Cho since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/           Examiner, Art Unit 2626